DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. Applicant has amended the claims, but has not changed scope of the claims. The applicant has merely shifted a few the same elements at different portions of the claim but have not changed scope of the claims. See rejection below as to how the references still read on the amended claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 7, 10-12, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON: "Discussion on AMF Overload Control procedure", 3GPP DRAFT; R3-183239_OVERLOAD_ST ART _NSSAI, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Busan, South Korea; 20180521 - 20180525 20 May 2018 (2018-05-20), XP051445719 herein D1.
Claim 1, D1 discloses an overload control method, comprising: receiving, by an access network device, indication information from an access and mobility management network element, wherein the indication information indicates that the access and mobility management network element is overloaded (see section 1); 
when a terminal is in a radio resource control (RRC) connected mode (see page 2 lines 14-17), triggering, by the access network device based on the indication information and characteristic information of the terminal, setting the terminal to be in an RRC idle mode (see page 2 lines 4-5) or an RRC inactive mode; or 
when the terminal is in the RRC inactive mode, triggering, by the access network device based on the indication information and the characteristic information of the terminal, a setting of the terminal to be in the RRC idle mode (The clause is written as an alternative since the above situation of connected mode has been met the claims limitations have been met).

Claim 4, D1 discloses the overload control method according to claim 1, wherein the indication information is further used to instruct to trigger setting, to be in the RRC idle mode, a terminal whose characteristic information meets the first preset condition (see Section 2).

Claim 5, D1 discloses the overload control method according to claim 1, wherein triggering setting the terminal to be in an RRC inactive mode comprises: when the characteristic information of the terminal meets a second preset condition, triggering, by the access network device based on the indication information, setting the terminal to be in the RRC inactive mode (page 2 lines 12-13), wherein the second preset condition comprises at least one of the following: a moving rate of the terminal is less than a first preset threshold; a frequency with which the terminal receives or sends data is greater than a second preset threshold; a frequency with which the terminal switches between the RRC connected mode and the RRC inactive mode is greater than a third preset threshold; a frequency with which the terminal is handed over between cells is less than a fourth preset threshold; a frequency with which the terminal initiates an RNA update is less than a fifth preset threshold; a moving track of the terminal is a preset moving track; or a moving range of the terminal is less than a preset range (see Section 3).

Claim 6, D1 discloses the overload control method according to claim 1, wherein the indication information is further used to instruct to trigger setting, to be in the RRC inactive mode, a terminal whose characteristic information meets the second preset condition (see sections 1 and 3).

Claim 7, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 10, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 5.
Claim 12, as analyzed with respect to the limitations as discussed in claim 6.

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.
Claim 16, as analyzed with respect to the limitations as discussed in claim 4.
Claim 17, as analyzed with respect to the limitations as discussed in claim 5.
Claim 18, as analyzed with respect to the limitations as discussed in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of EP 2 765 823 A2 herein D2.
Claim 2, D1 discloses the overload control method according to claim 1. 
D1 may not explicitly disclose wherein the characteristic information of the terminal comprises at least one of a moving rate of the terminal, a frequency with which the terminal receives or sends data, a frequency with which the terminal switches between the RRC connected mode and the RRC inactive mode, a frequency with which the terminal is handed over between cells, a frequency with which the terminal initiates a radio access network notification area (RNA) update, a moving track of the terminal, or a moving range of the terminal.
D2 discloses wherein the characteristic information of the terminal comprises at least one of a moving rate of the terminal, a frequency with which the terminal receives or sends data, a frequency with which the terminal switches between the RRC connected mode and the RRC inactive mode, a frequency with which the terminal is handed over between cells, a frequency with which the terminal initiates a radio access network notification area (RNA) update, a moving track of the terminal, or a moving range of the terminal (0053-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to setting of terminals in idle mode as taught by D2 so as to Therefore, there is a need for a study on a connection control method that reduces the overload, and, simultaneously, secures QoS of the UEs which have had their connection blocked (0003).

Claim 3, D1 discloses the overload control method according to claim 1, wherein triggering setting the terminal to be in an RRC idle mode comprises: 
D1 may not explicitly disclose when the characteristic information of the terminal meets a first preset condition, triggering, by the access network device based on the indication information, setting the terminal to be in the RRC idle mode wherein the first preset condition comprises at least one of the following: a moving rate of the terminal is greater than or equal to a first preset threshold; a frequency with which the terminal receives or sends data is less than or equal to a second preset threshold; a frequency with which the terminal switches between the RRC connected mode and the RRC inactive mode is less than or equal to a third preset threshold; a frequency with which the terminal is handed over between cells is greater than or equal to a fourth preset threshold; a frequency with which the terminal initiates an RNA update is greater than or equal to a fifth preset threshold; a moving track of the terminal is not a preset moving track; or a moving range of the terminal is greater than or equal to a preset range.
D2 discloses when the characteristic information of the terminal meets a first preset condition, triggering, by the access network device based on the indication information, setting the terminal to be in the RRC idle mode wherein the first preset condition comprises at least one of the following: a moving rate of the terminal is greater than or equal to a first preset threshold; a frequency with which the terminal receives or sends data is less than or equal to a second preset threshold; a frequency with which the terminal switches between the RRC connected mode and the RRC inactive mode is less than or equal to a third preset threshold; a frequency with which the terminal is handed over between cells is greater than or equal to a fourth preset threshold; a frequency with which the terminal initiates an RNA update is greater than or equal to a fifth preset threshold; a moving track of the terminal is not a preset moving track; or a moving range of the terminal is greater than or equal to a preset range (0053-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to setting of terminals in idle mode as taught by D2 so as to Therefore, there is a need for a study on a connection control method that reduces the overload, and, simultaneously, secures QoS of the UEs which have had their connection blocked (0003).

Claim 8, as analyzed with respect to the limitations as discussed in claim 2.
Claim 9, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 2.
Claim 15, as analyzed with respect to the limitations as discussed in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170311278 A1 discussed mobility signaling with respect to overloaded MME/AMF and RRC connection status.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mehmood B. Khan/           Primary Examiner, Art Unit 2468